Citation Nr: 1434375	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  11-28 846A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hearing loss.  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

5.  Entitlement to service connection for hearing loss.  

6.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from December 1962 to December 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The case is now under the jurisdiction of the RO in Montgomery, Alabama.

The issues of entitlement to service connection for an acquired psychiatric disorder, hearing loss, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A June 1983 rating decision denied service connection for hearing loss, and the Veteran did not appeal that decision; new and material evidence was not received within the one-year appeal period.

2.  A May 2008 rating decision denied service connection for an acquired psychiatric disorder and tinnitus, as well as declined to reopen the Veteran's previously-denied claim for service connection for hearing loss, and the Veteran did not appeal that decision; new and material evidence was not received within the one-year appeal period.

2.  Evidence received since the time of the final May 2008 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for hearing loss, tinnitus, and an acquired psychiatric disorder.  


CONCLUSIONS OF LAW

1.  The June 1983 rating decision, in which the RO denied entitlement to service connection for hearing loss, is final.  38 U.S.C.A. § 7105(c) (West 1982), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1982); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  The May 2008 rating decision, in which the RO denied entitlement to service connection for an acquired psychiatric disorder and tinnitus, as well as declined to reopen the previously-declined claim of service connection for hearing loss, is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

3.  Evidence received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

4.  Evidence submitted to reopen the claim of entitlement to service connection for hearing loss is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

5.  Evidence submitted to reopen the claim of entitlement to service connection for tinnitus is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain statutory and regulatory duties to notify and assist claimants.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  Without deciding whether the notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issues of whether new and material evidence has been received to reopen the Veteran's claims of entitlement to service connection since those claims are being reopened and remanded herein.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996).

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. §  3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

In a June 1983 rating decision, the RO denied entitlement to service connection for hearing loss.  An August 1983 letter notified the Veteran of the rating decision as well as his procedural and appellate rights.  The Veteran did not appeal the rating decision and new and material evidence was not received within the one-year appeal period.  Therefore, the June 1983 rating decision is final.  38 U.S.C. § 4005(c) (West 1982); 38 U.S.C.A. § 38 C.F.R. § 3.104, 19.118, 19.153 (1982); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

In correspondence received in December 2007, the Veteran sought to reopen his claim for entitlement to service connection for bilateral hearing loss.  He also filed new claims for entitlement to service connection for tinnitus and PTSD.  

In a May 2008 rating decision, the RO denied service connection for tinnitus, PTSD, and adjustment disorder with anxiety and depression.  The rating decision also declined to reopen the Veteran's previously-denied claim for service connection for hearing loss.  The Veteran was notified of the decision in May 2008 and was provided an enclosed VA Form 4107, describing his rights to appeal.  The Veteran did not appeal the decision and new and material evidence was not received with the one-year appeal period.  The May 2008 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

In August 2010, the Veteran filed a petition to reopen his claims for entitlement to service connection.  His hearing loss claim was initially denied in June 1983 because his hearing acuity was found to be within normal limits upon examination in March 1983.  His acquired psychiatric disorder claim was denied in May 2008 because a March 2008 VA examiner concluded that he did not meet the criteria for a PTSD diagnosis, and because his diagnosed adjustment disorder with anxiety and depression was not shown in service or by service treatment records.  His tinnitus claim was also denied in May 2008 because there was no evidence that tinnitus existed.    

Evidence associated with the claims file since the May 2008 rating decision includes the Veteran's statements and testimony, private treatment records, and correspondence from the Veteran's private otolaryngologist.  

Correspondence from the Veteran's private otolaryngologist dated in July 2011 diagnosed the Veteran as having slight sensorineural hearing loss in his right ear as well as tinnitus secondary to his sensorineural hearing loss.  The otolaryngologist opined that the Veteran's military service and noise exposure as likely as not contributed, at least in part, to his current high-frequency hearing loss and tinnitus.  

In addition, personal correspondence submitted by the Veteran suggested that his current psychiatric symptomatology was due to his experiences in Vietnam, for which he received numerous medals denoting participation in combat.

The Board finds that the opinion from the private otolaryngologist and the Veteran's own lay statements constitute new and material evidence.  The lay statements and private medical opinions are new because they were not of record at the time of the May 2008 rating decision.  The evidence, consisting of the lay statements and medical opinions, relate the Veteran's current psychiatric symptomatology, hearing loss, and tinnitus to his period of active duty service.  The evidence is material as it indicates that the Veteran's disabilities are related to service and the evidence raises a reasonable possibility of substantiating the Veteran's claims.  Therefore, the Board finds that new and material evidence has been received with respect to the issues of entitlement to service connection for an acquired psychiatric disorder, hearing loss and tinnitus.  The claims of entitlement to service connection for an acquired psychiatric disorder, hearing loss, and tinnitus are reopened.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection an acquired psychiatric disorder, to include PTSD, is reopened.

New and material evidence having been received, the claim of entitlement to service connection for hearing loss is reopened.  

New and material evidence having been received, the claim of entitlement to service connection for tinnitus is reopened.  



REMAND

As discussed above, the Board has reopened the Veteran's claims for entitlement to an acquired psychiatric disorder, hearing loss, and tinnitus.  However, the Board finds that additional development must be conducted prior to these claims being addressed on the merits.  

With respect to the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, the Board concludes that additional development is necessary in order to comply with VA's duty to assist.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The Board emphasizes that the Veteran's DD Form 214 confirms that he received medals denoting participation in combat while in service in Vietnam.  Moreover, the Board notes that he was treated for a shrapnel wound on his right forearm in August 1971.  In his written statements in support of his claim for service connection for PTSD, the Veteran cites the various medals received denoting his participation in combat, suggesting his belief that his current psychiatric symptomatology is related to his in-service combat experiences.  

The Veteran was provided with a VA PTSD examination in March 2008, at which time he denied feelings of fear, hopelessness, or horror during the traumatic in-service events.  Therefore, although the Veteran met the symptom criteria, the examiner could not render a diagnosis of PTSD at that time.  Rather, the examiner diagnosed the Veteran as having adjustment disorder with anxiety and depression as well as personality disorder, not otherwise specified.  

Following the Veteran's latest effort to reopen his claim for entitlement to a psychiatric disorder, the RO scheduled him for another VA PTSD examination.  However, a November 2010 note in the Veteran's claims file generated by the RO indicated that the Veteran refused to undergo an examination at his scheduled location.  

Although the Veteran did not report for the VA examination scheduled in November 2010 with regard to his acquired psychiatric disorder, the Veteran has provided good cause to reschedule the examination.  See 38 C.F.R. § 3.655(a) (2013).  In correspondence received in November 2011, the Veteran denied ever having refused to report to a scheduled VA examination, and indicated that he once missed an examination due to illness and timely advised VA of his inability to attend the scheduled examination due to illness.  The Veteran reiterated his desire to report for a VA examination at this time, and stated that he was willing and able to report for a VA examination.  Accordingly, the Veteran should be rescheduled for a VA examination addressing the etiology of all of his diagnosed acquired psychiatric disorders, to include PTSD.  

With regard to the VA examination, the Board observes that, during the pendency of the Veteran's appeal, the criteria for verifying in-service stressors were amended, effective July 13, 2010.  The amendment states that, if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and

a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

38 C.F.R. § 3.304(f)(3) (2013) .

Applying the revised regulation, the combat-related stressors here relate to fear of hostile military activity and are consistent with the places, types, and circumstances of the Veteran's service, and therefore are to be considered verified.

However, the medical evidence of record is insufficient to determine whether his stressors in fact did cause PTSD, if diagnosed.  Therefore, an examination is required so that a VA examiner can provide an opinion as to whether the Veteran has PTSD that is related to his verified stressors, and whether or not the Veteran has any other psychiatric disability that is related to service.

With respect to the Veteran's claims for entitlement to service connection for hearing loss and tinnitus, the Board again concludes that additional development is necessary in order to comply with VA's duty to assist.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Service connection for sensorineural hearing loss may be granted if such disease is manifested in service, or manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Here, the Veteran's most recent VA audiological examination was conducted in April 1983, at which time pure tone thresholds of each ear, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
10
 10
5
--
15
LEFT
5
5
0
--
15

Speech discrimination scores were noted to be 96 percent in the right ear and 96 percent in the left ear.  The examiner concluded that the Veteran's hearing acuity was within normal limits.  

In addition, the Veteran also submitted audiological records dated in July 2011 from his private otolaryngologist.  Pure tone thresholds of each ear, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
 30
20
30
20
LEFT
20
25
10
25
20

Speech discrimination scores were noted to be 96 percent in the right ear and 96 percent in the left ear.  The private otolaryngologist opined that the Veteran exhibited essentially normal hearing acuity with slight sensorineural hearing loss in his right ear.  The examiner also indicated that the Veteran's reported tinnitus developed secondary to his sensorineural hearing loss.  Moreover, the examiner opined that it was as likely as not that the Veteran's in-service noise exposure contributed at least in part to his current high-frequency hearing loss and tinnitus.  

Based on the July 2011 findings of the Veteran's private otolaryngologist, the Veteran's right ear hearing loss would be considered a disability for VA purposes, as the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater.  However, his left ear hearing loss would not be considered a disability for VA purposes.  

Curiously, the RO did not address nor acknowledge the Veteran's private audiological records, which were received by VA in July 2011.  An October 2011 supplemental statement of the case issued subsequent to receipt of these records did not list these records among the evidence considered, nor did it discuss these records in its analysis.  

As the Veteran seeks entitlement to service connection for bilateral hearing loss, and he has not been provided with a VA audiological examination since April 1983, the Board finds that his claim should be remanded to provide him with a new VA audiological examination to determine the current severity of his bilateral hearing loss.  Although the July 2011 private audiological findings constituted right ear hearing loss disability for VA purposes, the Board finds that his right ear hearing loss and left ear hearing loss should be considered concurrently to avoid piecemeal adjudication of claims with common parameters.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) and Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together).  This is because the rating to be assigned for the right ear hearing loss critically turns on whether hearing loss in one or both ears is service connected.  38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2013).

Similarly, as the private otolaryngologist opined that the Veteran's tinnitus developed secondary to his hearing loss, the Board finds that this issue of entitlement to service connection for tinnitus is inextricably intertwined with the issue of entitlement to service connection for bilateral hearing loss.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision in the matter).  As such, the Board finds that remanding this issue is required in order for it to be contemporaneously adjudicated with the issue of entitlement to service connection for bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

1. Reschedule the Veteran for a VA psychiatric examination to determine whether there is a valid diagnosis of PTSD and to ascertain the nature and etiology of any psychiatric disorder found.  The Veteran's claims file and a copy of this Remand must be provided to the VA examiner for review prior to the examination.  All necessary studies or tests, to include psychological testing and evaluation, must be accomplished.

Thereafter, based upon review of the evidence of record, to include the lay statements and testimony of record, the examiner must provide an opinion as to whether the Veteran has PTSD.  The Veteran's verified stressors involve engaging in combat in Vietnam during the Vietnam Conflict.  If PTSD is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more)  that the verified stressors are sufficient to have caused PTSD and did cause the Veteran's PTSD. 

If any psychiatric disability other than PTSD is diagnosed, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any other psychiatric disability is related to active military service.

All opinions provided must include a complete rationale and explanation of the basis for the opinion.

2.  Schedule the Veteran for a VA auditory examination for the claims of entitlement to service connection for bilateral hearing loss and tinnitus.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  

It should be noted that the absence of evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran has contended that he had noise exposure in service.  The Veteran is competent to attest to factual matters of which he had first-hand knowledge.  In addition, in-service noise exposure is conceded due to the Veteran's participation in combat activities.  

The examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran has current right ear and/or left ear hearing loss that had its onset in active service or was caused by or is related to active service.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any tinnitus had its onset in active service or was caused by or related to active service. 

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examinations and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655(a) (2013).  

4.  After completing the above and conducting any other development that may be indicated, the RO must adjudicate the Veteran's reopened claims de novo.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran, to include consideration of the revised regulation concerning PTSD.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


